Opinion by
Cline, J.
At the trial it appeared that Dennison cardboard tags were fastened to the bags with wires, and that the sampler reported that the cards attached to the bags bore the words “Made in England.” The collector required that the bags be marked by stencil with the words “Made in England” before being released. The plaintiff made no effort to establish that the tags would not become removed from the bags when they were opened. The evidence was held not sufficient to overcome the presumption of correctness attaching to the collector’s decision. The protest was therefore overruled. United States v. Monteverde & Parodi, Inc. (26 C. C. P. A. 112, C. A. D. 2) cited.